United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
DEPARTMENT OF THE NAVY, FLEET
FORCES COMMAND, Portsmouth, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1208
Issued: June 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 18, 2016 appellant filed a timely appeal from an April 11, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish hearing loss causally
related to factors of his federal employment.
FACTUAL HISTORY
On February 9, 2016 appellant, a 61-year-old structural zone manager, filed an
occupational disease claim (Form CA-2) alleging that he developed bilateral hearing loss as a
result of employment-related noise exposure. He stated that he first became aware of his
1

5 U.S.C. § 8101 et seq.

condition and related it to his federal employment on October 14, 2003. Appellant worked full
time at the employing establishment as a ship fitter mechanic from May 1979 to July 2003, ship
fitter supervisor from July 2003 to January 2009, and structural zone manager from January 2009
to January 1, 2016. He indicated that he was exposed to various pneumatic tools, motors, and
engine noises and wore earplugs during the course of his federal employment. Appellant retired
on January 1, 2016.
In support of his claim, appellant submitted an audiogram dated October 23, 2015.
By letter dated February 16, 2016, the employing establishment controverted appellant’s
claim arguing that he had not timely filed his hearing loss claim and argued that he wore hearing
protection during his employment.
In a February 19, 2016 letter, OWCP requested additional factual information from both
appellant and the employing establishment. Appellant was requested to provide information
regarding his employment history, when he related his hearing loss to conditions of employment,
and all nonoccupational exposures to noise. OWCP also requested that appellant provide
medical documentation pertaining to any prior treatment he received for ear or hearing problems.
It requested that the employing establishment provide noise survey reports for each site where he
worked, the sources and periods of noise exposure for each location, and copies of all medical
examinations pertaining to hearing or ear problems.
On February 25, 2016 appellant stated that his nonfederal employment included work as
a warehouseman from January 1975 to May 1979 and a part-time ship fitter in May 1985. He
indicated that he was exposed to noise at both jobs and did not wear any type of safety device.
OWCP referred appellant, a statement of accepted facts (SOAF), and the case record to
Dr. Wayne Shaia, a Board-certified otolaryngologist, for a second opinion evaluation on
April 4, 2016. Audiometric testing performed that same date revealed the following decibel (dB)
losses at 500, 1,000, 2,000, and 3,000 Hertz: 55, 65, 80, and 85 for the right ear and 20, 20, 20,
and 20 for the left ear. The report established that appellant had 69.4 percent hearing loss in the
right ear and no hearing loss in the left ear. Dr. Shaia diagnosed right sudden sensorineural
hearing loss and opined that appellant’s condition was not due to noise exposure encountered in
his federal employment. He found no audiometric data available from the beginning of
appellant’s work-related noise exposure and explained that the hearing loss in the right ear was
in excess of what would be normally predicted with presbycusis. Appellant stated that his
hearing loss began suddenly in 2003 and did not return. He had sought medical attention and a
magnetic resonance imaging (MRI) scan which was found to be normal. Dr. Shaia noted that
appellant’s hearing loss was unilateral in nature, not a noise-induced hearing loss pattern. He
explained that it was unlikely that workplace noise exposure would cause appellant to lose
hearing preferentially in one ear, as there was no inciting event for such loss. Dr. Shaia
concluded that appellant had sustained a sudden sensorineural hearing loss in the right ear, which
was unrelated to his federal employment.
By decision dated April 11, 2016, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish that he sustained hearing loss causally
related to his federal employment.

2

LEGAL PRECEDENT
An original claim for compensation for disability or death must be filed within three
years after the injury or death.2 A claim filed outside this time frame must be disallowed unless
the immediate superior had actual knowledge of the injury or death within 30 days.3 In a case of
latent disability, the time for filing a claim does not begin to run until the employee has a
compensable disability and is aware or by the exercise of reasonable diligence should have been
aware of the causal relationship of the compensable disability to his or her employment.4 An
employee with actual or constructive knowledge of an employment-related condition, who
continues to be exposed to injurious working conditions, must file a claim within three years of
the date of last exposure to the implicated conditions.5 A positive test result from an employing
establishment program of regular audiometric examinations is sufficient to establish knowledge
of a hearing loss so as to put the immediate superior on notice of an on-the-job injury.6
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, and that an injury7 was sustained in the performance
of duty. These are the essential elements of each compensation claim, regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.8
A claimant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that his or her hearing loss was causally related to noise exposure in his
federal employment.9 Neither the condition becoming apparent during a period of employment,
nor the belief of the employee that the hearing loss was causally related to noise exposure in
federal employment, is sufficient to establish causal relationship.10
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
2

Id. at § 8122(a).

3

Id. at § 8122(a)(1).

4

Id. at § 8122(b).

5

E.g., James A. Sheppard, 55 ECAB 515, 518 (2004); Federal (FECA) Procedure Manual, Part 2 -- Claims, Time,
Chapter 2.801.6 (March 1993).
6

See James A. Sheppard, id.; Federal (FECA) Procedure Manual, id. at Chapter 2.801.6c.

7

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
8

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

9

See Stanley K. Takahaski, 35 ECAB 1065 (1984).

10

See John W. Butler, 39 ECAB 852, 858 (1988).

3

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.11
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.12
ANALYSIS
Appellant claimed to have been aware of his employment-related hearing loss on or about
October 14, 2003. However, based on his reported employment history, appellant’s occupational
noise exposure continued until his retirement, effective January 1, 2016. After retiring, appellant
filed the current occupational disease claim on February 9, 2016, which was within three years of
the date of last exposure to the implicated conditions.13 Therefore, the Board finds that
appellant’s claim was timely filed.
The Board also finds, however, that appellant has not met his burden of proof to establish
hearing loss causally related to factors of his federal employment.
The Board has recognized that a claimant may be entitled to a schedule award for hearing
loss, even after exposure to hazardous noise has ceased, if causal relationship is supported by the
medical evidence of record.14 The Board also notes that there is no requirement that the federal
employment be the only cause of appellant’s hearing loss. If work-related exposures caused,
aggravated, or accelerated his condition, he is entitled to compensation.15 In this case, however,
there was no medical evidence before OWCP at the time of its April 11, 2016 decision
containing an opinion that appellant’s hearing loss was work related.
OWCP developed the medical evidence and referred appellant to Dr. Shaia for a second
opinion examination. While he diagnosed right sudden sensorineural hearing loss, Dr. Shaia
opined that appellant’s hearing loss was not due to noise exposure in his federal employment.
He found no audiometric data available from the beginning of appellant’s work-related noise
exposure and explained that the hearing loss in the right ear was in excess of what would be
normally predicted with presbycusis. Appellant explained to Dr. Shaia that his hearing loss had
begun suddenly in 2003 and did not return. He had sought medical attention, but the 2003 MRI
scan was found to be normal. Audiometric testing performed on April 4, 2016 established that
appellant had a 69.4 percent hearing loss in the right ear and no hearing loss in the left ear.
11

See D.R., Docket No. 09-1723 (issued May 20, 2010).

12

See O.W., supra note 8.

13

See supra note 5.

14

See J.R., 59 ECAB 710, 713 (2008).

15

See Beth P. Chaput, 37 ECAB 158, 161 (1985); S.S., Docket No. 08-2386 (issued June 5, 2008).

4

Dr. Shaia noted that appellant’s hearing loss was unilateral in nature, which is not a noiseinduced hearing loss pattern. He explained that it was unlikely that workplace noise exposure
would cause appellant to lose hearing preferentially in one ear, as there was no inciting event to
account for this. Dr. Shaia concluded that appellant sustained a sudden sensorineural hearing
loss in the right ear, which was unrelated to his federal employment.
In support of his claim, appellant submitted an audiogram dated October 23, 2015. This
report is of limited probative value and insufficient to establish the claim as it does not
specifically address whether his diagnosed conditions are causally related to his workplace noise
exposure.16 The Board finds that appellant has not submitted any medical evidence supportive of
a causal relationship between his federal employment and his hearing loss, and thus has not met
his burden of proof to establish such a causal relationship.17
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.18 In the instant case, the record is without
rationalized medical evidence establishing causal relationship between appellant’s occupational
noise exposure and his hearing loss. Thus, appellant has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish hearing loss
causally related to factors of his federal employment.

16

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).
17

See R.S., Docket No. 14-1995 (issued February 25, 2015).

18

See M.H., Docket No. 16-0228 (issued June 8, 2016).

5

ORDER
IT IS HEREBY ORDERED THAT the April 11, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

